PER CURIAM.
Plaintiff-appellants seek review of a judgment in their favor for $6,124.69.
On May 22, 1968, plaintiff-appellants, Patricia S. Spohrer and Central Bank and Trust Company as co-administrators of the estate of C. N. Shelton, deceased, filed a complaint to quiet title to certain real property in Dade County, Florida. De*421fendant-appellee Constance Shelton Elliott, individually and as trustee for her children, counterclaimed to quiet title. The court tried the title issue and ruled in favor of the defendant. Plaintiffs in their amended complaint had sought also reimbursement of expenses paid for the preservation of the subject property. The decedent, C. N. Shelton, allegedly had instructed TAN Airlines (a corporation which he substantially controlled) to pay the mortgage obligations as they became due, insurance payments, taxes, repairs, etc. on the subject property. After Mr. Shelton’s death on March IS, 1965, upon the instructions of Douglas Batchelor,1 the deceased’s executor, TAN Airlines continued to make the above payments. Finally, pursuant to court order dated June 2, 1969, the appellants began making these payments. Judgment was entered in favor of plaintiff-appellants for $6,124.69 which represented only those amounts which had been expended by the plaintiff bank from 1969 through the date of the judgment quieting title in defendant’s favor. Appellants sought $33,680.26, the total payments expended with respect to the subject property. Thus, this appeal followed.
Plaintiff-appellants contend it was error for the court below not to have awarded a judgment in their favor for all sums spent by the appellants and their predecessors for the benefit of the subject property by means of paying mortgages, taxes, insurance and repairs.
After having considered carefully the record, briefs, and arguments of counsel, we conclude that the trial judge was correct in awarding appellants $6,124.69 which represented those amounts expended by the appellants for the benefit of the subject property pursuant to the court order of June 2, 1969. Thus, no judicial error having been made to appear, the judgment appealed is hereby affirmed.
Affirmed.

. A director of TAN Airlines at the time.